Name: Council Regulation (EEC) No 3372/91 of 18 November 1991 increasing the volume of the Community tariff quota opened for 1991 for ferro-chromium containing more than 6 % by weight of carbon
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 21 . 11 . 91 Official Journal of the European Communities No L 319/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3372/91 of 18 November 1991 increasing the volume of the Community tariff quota opened for 1991 for ferro-chromium containing more than 6 % by weight of carbon industries, the quota volume should be increased by a quantity corresponding to the needs of user industries until the end of the year, namely, by 120 000 tonnes, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3402/90 (') and (EEC) No 2027/91 (2) opened, for 1991 , a zero-duty Community tariff quota for ferro-chromium containing more than 6 % by weight of carbon for which the quota volume was fixed provisionally at 425 000 tonnes ; Whereas it can be estimated from the economic data now available that immediate Community requirements for imports of this product from non-member countries could during the current year reach levels higher than the volume laid down by the abovementioned Regulations ; whereas, in order not to upset the balance of the market for this product and to ensure both an outlet for Commu ­ nity production and sufficiently secure supplies for user HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulations (EEC) No 3402/90 and (EEC) No 2027/91 for ferro-chromium containing more than 6 % by weight of carbon shall be increased from 425 000 to 545 000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1991 . For the Council The President J. E. ANDRIESSEN (  ) OJ No L 328, 28. 11 . 1990, p. 1 . (2) OJ No L 186, 12. 7. 1991 , p. 3 .